Exhibit 99.1 FOR IMMEDIATE RELEASE SANUWAVE CLOSES PUBLIC OFFERING ALPHARETTA, GA, July 25, 2013 – SANUWAVE Health, Inc. (OTCBB: SNWV) announced today that it has sold approximately $1.6 million in Units, with each Unit consisting of one share of common stock and a warrant to purchase one-half share of common stock, in a public offering which closed today. The price per Unit is $0.55. The approximately 2.9 million Units separated immediately and the common stock and warrants were issued separately . The approximately 1.45 million warrants have an exercise price of $0.80 per share and are exercisable during the five-year period beginning on the date of issuance. The Company plans to use the net proceeds from the offering primarily for expenses related to its dermaPACE ® clinical trial for treating diabetic foot ulcers in the United States and other general corporate purposes. CIM Securities, LLC served as placement agent for the offering. The securities described above were offered pursuant to a Registration Statement on Form S-1 (File No. 333-187625), which was declared effective by the United States Securities and Exchange Commission (“SEC”) on July 15, 2013. This press release shall not constitute an offer to sell or the solicitation of an offer to buy any of the securities described herein, nor shall there be any sale of these securities in any state or jurisdiction in which such offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of any such state or jurisdiction. A final prospectus relating to the offering is available on the SEC's website at http://www.sec.gov . About SANUWAVE Health, Inc. SANUWAVE Health, Inc. ( www.sanuwave.com ) is a shock wave technology company initially focused on the development and commercialization of patented noninvasive, biological response activating devices for the repair and regeneration of tissue, musculoskeletal and vascular structures. SANUWAVE's portfolio of regenerative medicine products and product candidates activate biologic signaling and angiogenic responses, producing new vascularization and microcirculatory improvement, which helps restore the body's normal healing processes and regeneration. SANUWAVE intends to apply its patented PACE technology in wound healing, orthopedic/spine, plastic/cosmetic and cardiac conditions. Its lead product candidate for the global wound care market, dermaPACE
